FILED
                              NOT FOR PUBLICATION                            APR 16 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ISHRI PRASAD; DOREEN SHALINI                      No. 07-72294
SUKHDEO,
                                                  Agency Nos. A077-431-763
               Petitioners,                                   A077-431-764

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Ishri Prasad and his wife Doreen Shalini Sukhdeo, natives and citizens of

Fiji, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
Ordonez v. INS, 345 F.3d 777, 782 (9th Cir. 2003), and we deny the petition for

review.

      The BIA did not abuse its discretion in denying Prasad’s motion to reopen

because it was untimely, see 8 C.F.R. § 1003.2(c)(2), and because Prasad failed to

present sufficient evidence of changed circumstances in Fiji to qualify for the

regulatory exception to the time limit for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The

critical question is . . . whether circumstances have changed sufficiently that a

petitioner who previously did not have a legitimate claim for asylum now has a

well-founded fear of future persecution.”).

      PETITION FOR REVIEW DENIED.




                                          2                                       07-72294